


EXHIBIT 10.1

 

TELVUE CORPORATION

2009 STOCK OPTION PLAN

 

ARTICLE I

ESTABLISHMENT

 

1.1       Purpose. The TelVue Corporation 2009 Stock Option Plan (the “Plan”) is
hereby established by TelVue Corporation (the “Company”). The purpose of the
Plan is to promote the overall financial objectives of the Company and its
stockholders by motivating those persons selected to participate in the Plan to
achieve long-term growth of the Company and by retaining the association of
those individuals who are instrumental in achieving this growth. The Plan
provides additional incentives to officers, directors, employees or consultants
of the Company or its Affiliates, as defined herein, to enter into or remain in
the service or employment of the Company or its Affiliates and to devote
themselves to the Company’s success by granting such individuals an opportunity
to acquire or increase their proprietary interest in the Company through receipt
of rights (the “Options”) to acquire the Company’s Common Stock, par value $.01
per share (the “Common Stock”).

 

ARTICLE II

STOCK SUBJECT TO PLAN

 

2.1       Aggregate Maximum Number. The maximum number of shares of the Common
Stock for which Options may be granted under the Plan to an individual or in the
aggregate is 10,000,000 shares (the “Option Shares”), which number is subject to
adjustment as provided in Section 6.6. Option Shares shall be issued from
authorized and unissued Common Stock or Common Stock held in or hereafter
acquired for the treasury of the Company. If any outstanding Option granted
under the Plan expires, lapses or is terminated for any reason, the Option
Shares allocable to the unexercised portion of such Option may again be the
subject of an Option granted pursuant to the Plan.

 

ARTICLE III

TERM OF PLAN

 

3.1       Term of Plan. The Plan shall commence on May 4, 2009, the date of
approval of the Plan by the Board of Directors of the Company (“Effective
Date”), but shall terminate unless the Plan is approved by the stockholders of
the Company within twelve months of such date, as set forth in Section 422(b)(1)
of the Internal Revenue Code of 1986, as amended (the “Code”). Any Options
granted pursuant to the Plan prior to approval of the Plan by the stockholders
of the Company shall be subject to such approval and, notwithstanding anything
to the contrary herein or in any Option Document (as defined below), shall not
be exercisable until such approval is obtained. No Option may be granted under
the Plan on or after the date which is ten years after the Effective Date.

 

-1-

--------------------------------------------------------------------------------




ARTICLE IV

ELIGIBILITY

 

4.1       Eligibility. Except as herein provided, the persons who shall be
eligible to participate in the Plan and be granted awards of Options shall be
those directors, officers, employees or consultants of the Company or an
Affiliate thereof who shall be in a position, in the opinion of the Committee,
as defined herein, to make contributions to the growth, management, protection
and success of the Company and its Affiliates. Of those persons described in the
preceding sentence, the Committee, may, from time to time, select persons to be
granted Options and shall determine the terms and conditions with respect
thereto. In making any such selection and in determining the terms and
conditions of the Option, the Committee may give consideration to the person’s
functions and responsibilities, the person’s contributions to the Company and
its Affiliates, the value of the individual’s service to the Company and its
Affiliates and such other factors deemed relevant by the Committee. The term
“Affiliates” shall mean a corporation which is a parent corporation or a
subsidiary corporation with respect to the Company within the meaning of section
424(e) or (f) of the Code.

 

ARTICLE V

STOCK OPTIONS

 

5.1       Stock Options. Options granted under the Plan may be either ISOs, as
defined herein, or NQSOs, as defined herein as designated in writing at the time
of the grant (the “Grant Date”). Each Option granted under the Plan is intended
to be an incentive stock option (“ISO”) within the meaning of Section 422(b) of
the Code for federal income tax purposes, except to the extent (i) such ISO
grant would fail to meet the limitations and restrictions on ISOs set forth in
Subsections 5.2(a) and 5.2(b) below, or (ii) any Option is specifically
designated at the Grant Date as not being an ISO (an Option which is not an ISO,
and therefore is a non-qualified option, is referred to herein as an “NQSO”).
Under the Plan, Options may be granted to Optionees at such times, in such
amounts, and on such terms and conditions as determined by the Committee, in
accordance with the terms of the Plan.

 

5.2       Terms and Conditions of Options. Options granted pursuant to the Plan
shall be evidenced by written documents (“Option Documents”) in such form as the
Committee shall from time to time approve, subject to the following terms and
conditions. Option Documents may also contain such other terms and conditions
(including vesting schedules for the exercisability of Options) which the
Committee shall from time to time provide which are not inconsistent with the
terms of the Plan. Persons to whom Options are granted are hereinafter referred
to as “Optionees.”

 

(a)       Number of Option Shares. Each Option Document shall state the number
of Option Shares to which it pertains. To the extent that the aggregate fair
market value of Option Shares (determined as of the date each applicable ISO is
granted) with respect to which ISOs are exercisable for the first time by an
Optionee during any calendar year (under all incentive stock option plans of the
Company or its Affiliates) exceeds $100,000, the portion of such options in
excess of $100,000 shall be treated as NQSOs in accordance with Section 422(d)
of the Code.

 

-2-

--------------------------------------------------------------------------------




(b)       Option Price. Each Option Document shall state the price at which an
Option Share may be purchased (the “Option Price”), which shall be not less than
100% of the “Fair Market Value” of a share of the Common Stock on the Grant
Date. If the Common Stock is listed on a national securities exchange or quoted
on The Nasdaq Stock Market (“NASDAQ”), the Fair Market Value is the closing
price of the Common Stock on the relevant date (or, if such date is not a
business day or a day on which quotations are reported, then on the immediately
preceding date on which quotations were reported), as reported by the principal
national exchange on which such shares are traded (in the case of an exchange)
or by NASDAQ, as the case may be. If the Common Stock is not listed on a
national securities exchange or quoted on NASDAQ, the Fair Market Value shall be
determined in good faith by the Committee on the basis of such considerations as
it deems appropriate and are consistent with section 409A of the Code and the
regulations issued thereunder. If an ISO is granted to an Optionee who then
owns, directly or by attribution under Section 424(d) of the Code, shares
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company, then the Option Price shall be not less than
One Hundred and Ten Percent (110%) of the Fair Market Value of an Option Share
on the Grant Date.

 

(c)       Medium of Payment. An Optionee shall pay for Options Shares (i) in
cash, (ii) by bank check payable to the order of the Company or (iii) by such
other mode of payment as the Committee may approve, including payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board.

 

(d)       Initial Exercise. The Committee shall determine the time at which an
Option or any portion thereof may first be exercised.

 

(e)       Termination of Options. All Options shall expire at such time as the
Committee may determine and set forth in the Option Document, which date shall
not be later than the last business date immediately preceding the tenth
anniversary of the Grant Date of such Option (the “Expiration Date”). No Option
may be exercised later than the Expiration Date. Notwithstanding the foregoing,
no Option shall be exercisable after the first to occur of the following:

 

(i)        In the case of an ISO, five years from the Grant Date if, on the
Grant Date the Optionee owns, directly or by attribution under Section 424(d) of
the Code, shares possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company;

 

(ii)       Expiration of three months (or such shorter period as the Committee
may select and set forth in the Option Document) from the date the Optionee’s
employment or service with the Company or its Affiliates terminates for any
reason other than (a) disability (within the meaning of section 22(e)(3) of the
Code) or death, or (b) circumstances described by Subsection (e)(iv), below;

 

-3-

--------------------------------------------------------------------------------




(iii)      In the event of a “Change in Control” (as defined in Subsection (f)
below), the Committee can (A) accelerate the Expiration Date of any Option which
has vested provided an Optionee who holds an Option is given written notice at
least thirty (30) days before the date so fixed, (B) terminate any Option which
has not then vested or (C) accelerate the vesting schedule of any Option;

 

(iv)      In the case of an Option granted under the Plan, a finding by the
Committee, after full consideration of the facts presented on behalf of both the
Company and the Optionee, that the Optionee has been discharged from employment
with the Company or its Affiliates for Cause. For purposes of this Section,
“Cause” shall mean: (A) a breach by Optionee of his employment agreement with
the Company, (B) a breach of Optionee’s duty of loyalty to the Company,
including without limitation any act of dishonesty, embezzlement or fraud with
respect to the Company, (C) the commission by Optionee of a felony, a crime
involving moral turpitude or other act causing material harm to the Company’s
standing and reputation, (D) Optionee’s continued failure to perform his duties
to the Company or (E) unauthorized disclosure by Optionee of trade secrets or
other confidential information belonging to the Company. In the event of a
finding that the Optionee has been discharged for Cause, in addition to
immediate termination of the Option, the Optionee shall automatically forfeit
all Option Shares for which the Company has not yet delivered the share
certificates upon refund of the Option Price; or

 

(v)       Expiration of one year from the date the Optionee’s employment with
the Company or its Affiliates terminates by reason of the Optionee’s disability
(within the meaning of section 22(e)(3) of the Code) or death.

 

(f)        Change of Control. In the event of a Change in Control (as defined
below), the Committee may take whatever action with respect to the Options
outstanding under the Plan it deems necessary or desirable, including, without
limitation, accelerating the Expiration Date in the respective Option Documents
to a date no earlier than thirty (30) days after notice of such acceleration is
given to the Optionee or terminate any Option which has not then vested. A
“Change of Control” shall be deemed to have occurred upon the earliest to occur
of the following events:

 

(i)        the date the stockholders of the Company (or the Board of Directors,
if stockholder action is not required) approve a plan or other arrangement
pursuant to which the Company will be dissolved or liquidated;

 

(ii)       the date the stockholders of the Company (or the Board of Directors,
if stockholder action is not required) approve a definitive agreement to sell or
otherwise dispose of all or substantially all of the assets of the Company;

 

-4-

--------------------------------------------------------------------------------




(iii)      the date the stockholders of the Company (or the Board of Directors,
if stockholder action is not required) and the stockholders of the other
constituent corporation (or its board of directors if stockholder action is not
required) have approved a definitive agreement to merge or consolidate the
Company with or into such other corporation, other than, in either case, a
merger or consolidation of the Company in which holders of shares of the Common
Stock immediately prior to the merger or consolidation will hold at least a
majority of the ownership of common stock of the surviving corporation (and, if
one class of common stock is not the only class of voting securities entitled to
vote on the election of directors of the surviving corporation, a majority of
the voting power of the surviving corporation’s voting securities) immediately
after the merger or consolidation, which common stock (and, if applicable,
voting securities) is to be held in substantially the same proportion as such
holders’ ownership of Common Stock immediately before the merger or
consolidation; or

 

(iv)      the date any entity, person or group, (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”)), other than (A) the Company or any of its
Affiliates or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Affiliates or (B) any person who, on the
date the Plan is approved by the stockholders, shall have been the beneficial
owner of at least twenty percent (20%) of the outstanding Common Stock, shall
have become the beneficial owner of, or shall have obtained voting control over,
more than fifty percent (50%) of the outstanding shares of the Common Stock.

 

(g)       Transfers. No ISO granted under the Plan may be transferred, except by
will or by the laws of descent and distribution. During the lifetime of the
person to whom an ISO is granted, such Option may be exercised only by such
person. No NQSO under the Plan may be transferred, except by will or by the laws
of descent and distribution or pursuant to a qualified domestic relations order
as defined by the Code or Title I of the Employee Retirement Income Security
Act, or the rules thereunder.

 

(h)       Other Provisions. The Option Documents shall contain such other
provisions including, without limitation, additional restrictions upon the
exercise of the Option or additional limitations upon the term of the Option, as
the Committee shall deem advisable.

 

(i)        Amendment. The Committee shall have the right to amend Option
Documents issued to such Optionee, subject to the Optionee’s consent if such
amendment is not favorable to the Optionee, except that the consent of the
Optionee shall not be required for any amendment made under Subsection (f)
above.

 

5.3       Exercise.

 

(a)       Notice. No Option shall be deemed to have been exercised prior to the
receipt by the Company of written notice of such exercise and of payment in full
of the Option Price for the Option Shares to be purchased. Each such notice
shall (i) specify the number of Option Shares to be purchased, and (ii) satisfy
the securities law requirements set forth in this Section 5.3.

 

-5-

--------------------------------------------------------------------------------




(b)       Restricted Stock. Each exercise notice shall (unless the Option Shares
are covered by a then current registration statement or a Notification under
Regulation A under the Securities Act of 1933, as amended (the “Securities
Act”)), contain the Optionee’s acknowledgment in form and substance satisfactory
to the Company that (i) such Option Shares are being purchased for investment
and not for distribution or resale (other than a distribution or resale which,
in the opinion of counsel satisfactory to the Company, may be made without
violating the registration provisions of the Securities Act); (ii) the Optionee
has been advised and understands that (A) the Option Shares have not been
registered under the Securities Act and are “restricted securities” within the
meaning of Rule 144 under the Securities Act and are subject to restrictions on
transfer and (B) the Company is under no obligation to register the Option
Shares under the Securities Act or to take any action which would make available
to the Optionee any exemption from such registration, (iii) such Option Shares
may not be transferred without compliance with all applicable federal and state
securities laws, and (iv) an appropriate legend referring to the foregoing
restrictions on transfer and any other restrictions imposed under the Option
Documents may be endorsed on the certificates. Notwithstanding the above, should
the Company be advised by counsel that the issuance of Option Shares upon the
exercise of an Option should be delayed pending (A) registration under federal
or state securities laws, (B) the receipt of an opinion that an appropriate
exemption therefrom is available, (C) the listing or inclusion of the Option
Shares on any securities exchange or in an automated quotation system or (D) the
consent or approval of any governmental regulatory body whose consent or
approval is necessary in connection with the issuance of such Option Shares, the
Company may defer the exercise of any Option granted hereunder until either such
event in A, B, C or D has occurred.

 

(c)       Notice of Disqualifying Disposition. An Optionee shall notify the
Committee if any Option Shares received upon the exercise of an ISO are sold
within one year of exercise or two years from the Grant Date.

 

ARTICLE VI

ADMINISTRATION

 

6.1       Stock Option Committee. The Plan shall be administered by the Board of
Directors of the Company which may appoint a Stock Option Committee composed of
two or more non-employee directors (as the term “non-employee directors” is
defined under Rule 16b-3(b)(3) of the Exchange Act) and outside directors (as
the term “outside directors” is defined under section 162(m) of the Code, and
related Treasury regulations) to operate and administer the Plan in its stead.
However, the Board may ratify or approve any grants as it deems appropriate, and
the Board shall approve and administer all grants made to non-employee
directors. The Stock Option Committee or the Board of Directors in its
administrative capacity with respect to the Plan is referred to herein as the
“Committee”.

 

6.2       Meetings. The Committee shall hold meetings at such times and places
as it may determine. Acts approved at a meeting by a majority of the members of
the Committee or acts approved in writing by the unanimous consent of the
members of the Committee shall be the valid acts of the Committee.

 

-6-

--------------------------------------------------------------------------------




6.3       Discretion of Committee and the Board of Directors. The Committee
shall from time to time at its discretion grant Options pursuant to the terms of
the Plan. The Committee shall have plenary authority to determine the Optionees
to whom and the times at which Options shall be granted, the number of Option
Shares to be covered by such grants and the price and other terms and conditions
thereof, including a specification with respect to whether an Option is intended
to be an ISO, subject, however, to the express provisions of the Plan and
compliance with Rule 16b-3(d) under the Exchange Act. In making such
determinations the Committee may take into account the nature of the Optionee’s
services and responsibilities, the Optionee’s present and potential contribution
to the Company’s or its Affiliates success and such other factors as it may deem
relevant. The interpretation and construction by the Committee of any provision
of the Plan or of any benefit granted under it shall be final, binding and
conclusive.

 

6.4       No Liability. No member of the Board of Directors or the Committee
shall be personally liable for any action or determination with respect to the
Plan or any benefit thereunder, or for any act or omission of any other member
of the Board of Directors or the Committee, including but not limited to the
exercise of any power and discretion given to him under the Plan, except those
resulting from (i) any breach of such person’s duty of loyalty to the Company or
its stockholders, (ii) acts or omissions not in good faith or involving
intentional misconduct or a knowing violation of law or (iii) any transaction
from which such person derived an improper personal benefit.

 

6.5       Indemnification. In addition to such other rights of indemnification
as he may have as a member of the Board of Directors or the Committee, and with
respect to the administration of the Plan and the granting of Options hereunder,
each member of the Board of Directors and of the Committee shall be entitled to
be indemnified by the Company to the fullest extent permitted by applicable law,
for all expenses (including but not limited to reasonable attorneys’ fees and
expenses), judgments, fines and amounts paid in settlement reasonably incurred
by him in connection with or arising out of any action, suit or proceeding with
respect to the administration of the Plan or the granting of Benefits hereunder
(each a “Proceeding”) in which he may be involved by reason of his being or
having been a member of the Board of Directors or the Committee, whether or not
he continues to be such member of the Board of Directors or the Committee at the
time of the incurring of such expenses; provided however, that such indemnity
shall not include any expenses incurred by such member of the Board of Directors
or Committee in respect of any matter in which any settlement is effected in an
amount in excess of the amount approved by the Company on the advice of its
legal counsel; and provided further that no right of indemnification under the
provisions set forth herein shall be available to or accessible by any such
member of the Committee unless within ten (10) days after institution of any
such action, suit or proceeding he shall have offered the Company in writing the
opportunity to handle and defend such action, suit or proceeding at its own
expense. The foregoing right of indemnification shall inure to the benefit of
the heirs, executors or administrators of each such member of the Board of
Directors or the Committee and shall be in addition to all other rights to which
such member of the Board of Directors or the Committee would be entitled to as a
matter of law, contract or otherwise. Expenses (including attorneys’ fees)
incurred by a member of the Board of Directors or the Committee in defending any

 

-7-

--------------------------------------------------------------------------------




Proceeding may be paid by the Company in advance of the final disposition of
such Proceeding upon receipt of an undertaking by or such person to repay all
amounts advanced if it should be ultimately be determined that such person is
not entitled to be indemnified under this Article or otherwise, except that no
such advance payment will be required if it is determined by the Board of
Directors that there is a substantial probability that such person will not be
able to repay the advance payments.

 

6.6       Adjustments on Changes in Common Stock. The aggregate number of shares
of Common Stock as to which Options may be granted under the Plan, the number of
Option Shares covered by each outstanding Option and the Option Price per Option
Share specified in each outstanding Option shall be appropriately adjusted in
the event of a stock dividend, stock split or other increase or decrease in the
number of issued and outstanding shares of Common Stock resulting from a
subdivision or consolidation of the Common Stock or other capital adjustment
(not including the issuance of Common Stock on the conversion of other
securities of the Company which are convertible into Common Stock) effected
without receipt of consideration by the Company. The Committee shall have the
authority to determine the adjustments to be made under this Section and any
such determination by the Committee shall be final, binding and conclusive,
provided that no adjustment shall be made which will cause an ISO to lose its
status as such.

 

ARTICLE VII

MISCELLANEOUS

 

7.1       Amendment of the Plan. The Committee may terminate, suspend, amend or
otherwise modify the Plan from time to time in such manner as it may deem
advisable. Notwithstanding the foregoing, any amendment to the Plan which would
change the eligibility of employees or the class of employees eligible to
receive an Option or increase the maximum number of Option Shares as to which
Options may be granted, will only be effective if such action is approved by the
holders of common stock of the Company having a majority of the vote.

 

7.2       Continued Employment. The grant of an Option pursuant to the Plan
shall not be construed to imply or to constitute evidence of any agreement,
express or implied, on the part of the Company to continue the employment or
engagement of the Optionee with the Company or any of its Affiliates.

 

7.3       Withholding of Taxes. Whenever the Company proposes or is required to
issue or transfer Option Shares, the Company shall have the right to (a) require
the recipient or transferee to remit to the Company an amount sufficient to
satisfy any federal, state and/or local withholding tax requirements prior to
the delivery or transfer of any certificate or certificates for such Option
Shares, or (b) take whatever action it deems necessary to protect its interests,
including withholding a portion of such Option Shares to satisfy such tax
liabilities.

 

-8-

--------------------------------------------------------------------------------